 

Digirad Corporation 8-K [drad-8k_090919.htm]

 

Exhibit 10.4

 

CONSENT AND ACKNOWLEDGMENT AGREEMENT

AND TWELFTH AMENDMENT TO LOAN AGREEMENT

 

THIS CONSENT AND ACKNOWLEDGMENT AGREEMENT AND TWELFTH AMENDMENT TO LOAN
AGREEMENT (this “Agreement”) is entered into as of this 10th day of September,
2019(the “Effective Date”), by and among Gerber Finance Inc. (“Lender”), KBS
Builders, Inc. (the “Borrower”), ATRM Holdings, Inc., (“Existing Guarantor”),
and Digirad Corporation, a Delaware Corporation (“New Guarantor” and, together
with Existing Guarantor, individually or collectively, as the context may
require, “Guarantor”), having an address at 1048 Industrial Court, Suwanee, GA
30024.

 

RECITALS

 

A.            Lender, Borrower, and Existing Guarantor entered into a Loan and
Security Agreement dated as of February 23, 2016, as amended by (i) the First
Amendment to Loan and Security Agreement dated November 30, 2016, (ii) the
Second Amendment to Loan and Security Agreement dated November 30, 2016, (iii)
the Third Amendment to Loan and Security Agreement dated June 30, 2017, (iv) the
Fourth Amendment to Loan and Security Agreement dated July 19, 2017, (v) the
Fifth Amendment to Loan and Security Agreement dated September 29, 2017, (vi)
the Sixth Amendment to Loan and Security Agreement dated December 22, 2017,
(vii) a series of emails between representatives of the parties sent January 12
– 14, 2018 characterized as a Seventh Agreement of Amendment to Loan and
Security Agreement), (viii) the Eight Amendment to Loan and Security Agreement
dated October 1, 2018, (ix) the Ninth Amendment to Loan and Security Agreement
dated February 22, 2019, (x) the Tenth Amendment to Loan and Security Agreement
dated April 1, 2019, and (xi) the Eleventh Amendment to Loan and Security
Agreement dated April 15, 2019, (such Loan and Security Agreement, as so amended
and as it may be further amended, restated, supplemented or otherwise modified
from time to time, being the “Loan Agreement”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings ascribed thereto in
the Loan Agreement.

 

B.             The Loans are secured by, among other things, Existing
Guarantor’s guaranty by its execution of the Loan Agreement as a Corporate
Credit Party (“Guaranty”).

 

C.             Existing Guarantor owns, directly or indirectly, one hundred
percent (100%) of the equity interests in Borrower.

 

D.           New Guarantor intends to acquire Existing Guarantor, and upon such
acquisition the New Guarantor will own, directly or indirectly, one hundred
percent (100%) of the equity interests in Existing Guarantor (the “Acquisition”)
pursuant to the Agreement and Plan of Merger dated as of July 3, 2019 and those
documents (including but not limited to disclosure schedules attached hereto as
Exhibit A and the transactions contemplated therein.

 

E.            Pursuant to certain letter in connection with the Loan Agreement
dated August 1, 2019, (“Overadvance Letter”) Lender agreed on an OverAdvance in
an amount not to exceed US $500,000.00 (the “OverAdvance Amount”).

 

F.            Pursuant to Pledge and Security Agreement dated October 4, 2016,
as amended (“Pledge Agreement”), Lone Star Value Investors, L.P. pledged
$3,300,000 of cash collateral (“Cash Collateral”) to secure the Obligations of
EdgeBuilder, Inc. and Glenbrook Building Supply, Inc. to Lender in Loan and
Security Agreement dated October 4, 2016 as amended (‘EGBL Obligations”) and
Obligations of Borrower, of which Cash Collateral $150,000 has been allocated to
secure the Loans.

 

 

 

 

G.           Guarantor has requested that Lender consent to and discharge its
security interest in a portion of the Cash Collateral in order to enable
Guarantor to effectuate the Acquisition.  Lender has agreed to such discharge
(“Discharge”) simultaneously upon Lender’s receipt of indefeasible payment in
full of the EGBL Obligations and such expense, reserves and attorneys’ fees set
forth in Lender’s payoff letter of even date (“Payoff Letter”) by a direct
payment to Lender of a portion of the proceeds of the Cash Collateral from the
Pledged Account defined in the Pledge Agreement.

 

H.           Upon payment in full of the EGBL Obligations, the amount of the
Cash Collateral will be reduced to $300,000 which the parties have agreed will
remain as Collateral for the Loans.

 

I.             As of the effective date hereof, Existing Guarantor has on
deposit $200,000 in the Collateral Account maintained with Lender to secure the
Loans.

 

J.             Upon consummation of the Acquisition, New Guarantor will directly
and/or indirectly collectively own 100% of the equity interests in Borrower, and
New Guarantor has represented that it will derive substantial benefit from the
Requested Actions.

 

K.           The Note,the Guaranty, the Subordination Agreement, the Loan
Agreement, and all other Credit Documents and Ancillary Loan Documents executed
by Borrower and Existing Guarantor, Credit Parties and Ancillary Credit Parties
and/or others in connection with the Loans in effect and as amended prior to the
date hereof are hereafter collectively referred to as the “Original Loan
Documents.” The Original Loan Documents, as further amended by this Agreement,
and any and all other documents executed in connection with this Agreement, all
as same may be further modified, amended, restated,consolidated, renewed, or
replaced are hereafter collectively referred to as the “Loan Documents.”

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, in consideration of the Recitals above which are incorporated into and
made a part of this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             Consent to the Requested Actions. Subject to each of the terms
and conditions set forth herein, Lender hereby consents to the Requested Actions
and acknowledges and agrees that the Acquisition shall not constitute an Event
of Default under the Loan Agreement. Furthermore, the parties hereto agree that
Lender’s consent to the Requested Actions is a onetime consent restricted to the
Requested Actions and Acquisition, and such consent shall not otherwise
constitute a consent, waiver or modification of any right, remedy or power of
Lender under any of the Loan Documents except as provided herein.

 

2.             Representations and Warranties.

 

(a)         Borrower Organizational Documents. Borrower represents and warrants
to Lender that as of the Effective Date, the certificate of formation, the
articles of organization, and any other organizational documents of Borrower
delivered to Lender in connection with the making of the Loans have not been
amended, modified or revoked since the Loan Agreement closing date, other than
any such amendment or modification that was effectuated in accordance with the
Loan Documents. Pursuant to the Acquisition, the articles of incorporation and
bylaws of Existing Guarantor shall be replaced as set forth in Exhibit A upon
the consummation of the Acquisition, and Lender hereby consents to such actions
and acknowledges and agrees that such actions shall not constitute an Event of
Default under the Loan Agreement.

 

2

 

 

(b)         Execution, Delivery, Authority, No Violations.  Borrower  and  each
Guarantor represents and warrants to Lender that as of the Effective Date: (i)
it is or will be duly formed, validly existing and in good standing as a limited
liability company,  limited partnership, or corporation, as applicable, under
the laws of the state of its formation, with full power and authority to own its
assets and conduct its business, and is duly qualified in all jurisdictions in
which the ownership or leasing of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not result in a material adverse effect on the Borrower and Guarantor, (ii) this
Agreement and the other documents executed  in connection with the Requested
Actions by such entity have been duly executed and delivered and constitute the
legal, valid and binding obligations of such entity, enforceable against such
entity in accordance with their terms; (iii) the execution and delivery of this
Agreement and the other documents executed in connection herewith by such
entity, and the performance of its respective obligations hereunder and
thereunder, and the consummation of the Requested Actions contemplated
hereunder, (A) have been duly authorized by all requisite organizational action
on the part of such entity and will not violate any provision of any applicable
legal requirements, decree, order, injunction or demand of any court or other
governmental authority applicable to such entity or any organizational document
of such entity and (B) do not require any consent, approval, authorization or
order of any court, governmental authority or any other Person, other than for
those which have already been obtained by such entity prior to the Effective
Date; and (iv) except to the extent modified by this Agreement or as may have
been previously modified by written agreement executed by Borrower and Lender or
any predecessor of Lender, the terms of the Original Loan Documents remain
unmodified and the respective obligations of Borrower and Guarantor under the
Loan Documents remain in full force and effect in accordance with the terms and
provisions thereof.

 

(c)         Consents. Borrower and each Guarantor represents and warrants to
Lender that as of the Effective Date, no consent,approval or authorization to
the Requested Actions or the execution and delivery of this Agreement and the
other documents executed in connection herewith by such entity, and the
performance of its respective obligations hereunder and thereunder, and the
consummation of the Requested Actions contemplated hereunder is required
pursuant to any material agreement of Borrower.

 

(d)        Transfer of Interests. Except for the Requested Actions, Borrower has
not pledged, sold, conveyed or otherwise encumbered or transferred except as may
be expressly permitted in Loan Documents, and will not pledge, sell, convey or
otherwise encumber or transfer all or any part of the direct or indirect
interests in Borrower or its property, without first having obtained or without
obtaining the prior written consent of Lender except as expressly permitted in
Loan Documents.

 

(e)         Legal Proceedings. There are no pending or, to Borrower’s knowledge,
threatened suits, judgments, arbitration proceedings, administrative claims,
executions or other legal or equitable actions or proceedings against Borrower
or its property, which have not been disclosed to Lender in writing and which,
if adversely determined, would materially impair Borrower’s ability to perform
its covenants or obligations hereunder or under the Loan Documents.

 

(f)         Original Loan Document Representations and Warranties.  Borrower
represents and warrants to Lender that the representations and warranties made
by Borrower and set forth in the Loan Agreement or in any of the other Loan
Documents are true and correct in all material respects as if made by Borrower
on and as of the Effective Date, except as to matters that relate to a specific
date or time or that are expected by their nature to change or become
inapplicable with the passage of time.

 

3

 

 

(g)         Financial Statements. Borrower and each Guarantor represents and
warrants to Lender that the financial statements of Borrower and of each
Guarantor, and any of their respective affiliates most recently delivered to
Lender on or prior to the date hereof:

 

(i) are true, correct and complete, in all material respects; (ii) accurately
present the financial condition of such entities as of the date of such
statements; and (iii) have been prepared in accordance with generally accepted
accounting principles consistently applied or other accounting standards
expressly approved by Lender in writing, except,in the case of financial
statements other than annual audited financial statements, for the absence of
footnotes and normal year-end adjustments. Borrower and each Guarantor further
represent and warrant to Lender that, since the date of such financial
statements, there has been no material adverse change in the financial condition
of Borrower, of any Guarantor, or any of their affiliates or Subsidiaries.

 

(h)        Information. Borrower and each Guarantor represents and warrants to
Lender that no information provided by or on behalf of Borrower or any Guarantor
to Lender in connection with the Requested Actions, or the amendments herein,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make such information not misleading in any material respect.

 

(i)         No Defaults. Borrower and each Guarantor represent and warrant to
Lender that, as of the Effective Date, no Event of Default has occurred and
remains uncured under any of the Original Loan Documents.

 

(j)         Organizational Chart. Borrower and each Guarantor represents and
warrants to Lender that (i) the organizational chart attached hereto as Schedule
1 relating to Borrower, Existing Guarantor, and the other named persons and/or
entities therein is true, correct and complete immediately prior to the
consummation of the Requested Actions, and (ii) the organizational chart
attached hereto as Schedule 2 relating to Borrower, Guarantor and the other
named persons and/or entities therein is true, correct and complete upon
consummation of the Requested Actions.

 

(k)         Requested Actions Documents. Borrower represents and warrants that
it has delivered to Lender all material documents executed and/or delivered by
Borrower, Existing Guarantor or New Guarantor in connection with the Requested
Actions.

 

(l)         No Material Adverse Effect. Borrower and each Guarantor represents
and warrants to Lender that the consummation of the Requested Actions will not,
(i) adversely affect the Loan Documents, or (ii) deprive Lender of any direct or
indirect benefits of, or rights under, any of the Loan Documents except as
expressly agreed to by Lender in writing.

 

(m)        Financial Certification. None of Borrower, any Guarantor, or of any
managing member, general partner or controlling stockholder of Borrower or of
any Guarantor is currently a debtor in any bankruptcy, reorganization,
insolvency or similar proceeding. None of Borrower or any Guarantor is presently
insolvent, and the proposed Requested Actions will not render Borrower or any
Guarantor insolvent.

 

3.             Simultaneous Proceedings. The following are simultaneous
proceedings that are consideration for the Requested Actions.  All of such
proceedings must occur simultaneously for this Agreement to be effective:

 

(a)         Indefeasible payment in full to Lender of the EGBL Obligations and
all amounts set forth in the Payoff Letter by a direct payment of the proceeds
of the Cash Collateral from the Pledged Account defined in the Pledge Agreement;

 

4

 

 

(b)        Receipt by Lender of a signed counterpart to the Payoff Letter from
all parties thereto;

 

(c)         Lender’s receipt of all of the Costs and Expenses set forth in
Section 11 below in accordance with the Payoff Letter;

 

(d)       Lender’s receipt of reasonably satisfactory written evidence from
Borrower that on the Effective Date all insurance coverage required under the
Loan Agreement continues to be in full force and effect notwithstanding the
consummation of the Requested Actions;

 

(e)         Lender’s receipt of satisfactory evidence that, New Guarantor shall
be the sole owner of Existing Guarantor;

 

(f)         receipt by Lender of a consent to this Agreement executed by
Borrower, each Guarantor, each Credit Party and each Ancillary Credit Party;

 

(g)            No Event of Default shall have occurred and be continuing; and

 

(h)           Borrower and each Guarantor shall deliver or cause to be delivered
to Lender an officer’s certificate and a guarantor’s certificate in forms
reasonably acceptable to Lender certifying to Lender that all of the foregoing
conditions precedent have been satisfied, which certificate shall include
certificates of good standing for Borrower and each Guarantor and all parties
signing on behalf of such entities for its respective state of organization
dated no more than 30 days prior to the Effective Date.

 

4.          Breach of this Agreement. If (i) any representation or warranty in
this Agreement shall have been false or misleading in any material respect when
made and such inaccuracy is not cured within 30 days (except for any intentional
misrepresentation which shall not be subject to any cure period), or (ii) there
shall be a default by Borrower or by any Guarantor of a covenant in this
Agreement, at Lender’s option in its reasonable discretion, an Event of Default
shall exist.

 

5.          Amendments to Loan Documents. Borrower, each Guarantor, each Credit
Party each Ancillary Credit Party and Lender agree (or to the extent they are
not a party thereto, acknowledge) that the Loan Documents are hereby amended as
of the Effective Date as follows:

 

(a)            The definition of “Cash Collateral”, “Credit Parties”,
“Guarantor” and “Pledge and Security Agreement” as set forth in Section 1.1 of
the Loan Agreement are hereby deleted in its entirety and the following is
inserted in its place:

 

“Cash Collateral” means that money in the amount of not less than $300,000
deposited by Lone Star Value Investors, LP into a deposit account located at
MUFG UNION BANK, N.A. pledged as Collateral to Lender pursuant to the Pledge and
Security Agreement and perfected in favor of Lender by the Securities Account
Control Agreement.

 

“Credit Parties” means each Borrower and each other Person (other than the
Lender) that is or may become a party to this Agreement or any other Credit
Document, including but not limited to ATRM Holdings, Inc. and Digirad
Corporation.

 

5

 

 

“Guarantor” shall mean jointly and severally ATRM Holdings, Inc. and Digirad
Corporation and any other entity or person guaranteeing any payment or
performance obligation of Borrower which executes a guaranty or a support, put
or other similar agreement in favor of Lender in connection with the
transactions contemplated by this Agreement.

 

“Pledge and Security Agreement” means the pledge and security agreement dated
October 4, 2016 executed by Lender and Lone Star Value Investors, LP, as
amended, by which money in U.S. Dollars in the amount of not less than $300,000
in a deposit account at MUFG Union Bank, N.A. pursuant to which Lender has a
first and only perfected security interest.”

 

(b)          The second paragraph of the Overadvance Letter is hereby amended to
read as follows:


 

“I am writing to confirm that subject to the terms and conditions of the Loan
Agreement Lender agrees to make Revolving Credit Advances in excess of the
Borrowing Base in an amount not to exceed $500,000 (the “Overadvance”). The
Overadvance expires and shall be repaid in full to Lender on or prior to October
1, 2019.  Should such payment not occur on or prior to October 1, 2019, the
Overadvance will be repaid at the rate of $38,461.54 per week commencing Friday,
October 4, 2019 and each succeeding Friday thereafter through and including
December 27th, 2019.  Borrower agrees to provide weekly Borrowing Base
Certificates on each repayment date confirming the required reduction of the
Overadvance.”

 

(c)         The “Description of Collateral” in the Pledge Agreement is hereby
amended to provide that the amount of proceeds is reduced to $300,000.

 

6.             Borrower Confirmation of Loan Documents.  Neither the
consummation of the Requested Actions nor anything contained herein shall limit,
impair, terminate or revoke the obligations of the parties under the Loan
Documents, and such obligations shall continue in full force and effect in
accordance with the respective terms and provisions of the Loan Documents, as
modified hereby. Borrower hereby ratifies and agrees to pay when due all sums
due or to become due or owing under the Loan Agreement or the other Loan
Documents and the parties shall hereafter faithfully perform all of its
obligations under and be bound by all of the provisions of the Loan Documents,
as modified hereby, and hereby ratifies and reaffirms all of its obligations and
liabilities under the Loan Documents, as modified hereby.

 

7.              Guaranty.

 

(a)         Confirmation of Existing Guarantor. Neither the consummation of the
Requested Actions nor anything contained herein shall limit, impair, terminate
or revoke the obligations of Existing Guarantor under the Guaranty. The Guaranty
shall continue in full force and effect in accordance with the terms and
provisions of the Guaranty.  Existing Guarantor hereby ratifies and reaffirms
all of its obligations and liabilities under the Guaranty. The Guaranty
constitutes the valid, legally binding obligation of Existing Guarantor,
enforceable against Existing Guarantor in accordance with its terms. By Existing
Guarantor’s execution hereof, Existing Guarantor waives and releases any and all
defenses, affirmative defenses, setoffs, claims,counterclaims and causes of
action of any kind or nature which Existing Guarantor has asserted as of the
Effective Date against Lender which in any way relate to or arise out of the
Guaranty or any of the other Loan Documents.

 

6

 

 

(b)        Assumption by New Guarantor of Guaranty. On the Effective Date, New
Guarantor assumes on a joint and several basis with Existing Guarantor and
agrees to be liable and responsible for and bound by all of Existing Guarantor’s
obligations, agreements and liabilities, under the Guaranty, as amended by the
terms hereof, as fully and completely as if New Guarantor had originally
executed and delivered such Guaranty, as amended by the terms hereof. New
Guarantor further agrees to pay, perform and discharge each and every obligation
of payment and performance of any guarantor under, pursuant to and as set forth
in the Guaranty, as amended by the terms hereof, at the time, in the manner and
otherwise in all respects as therein provided. For the avoidance of doubt, and
without limitation, such assumption and agreement of New Guarantor is not
limited to obligations, agreements and liabilities arising after the date of
this Agreement but relates to and includes all obligations, agreements and
liabilities of “Guarantor” under or in connection with the Guaranty, as amended
by the terms hereof, without regard to the time period with respect to which the
same arose or may hereafter arise, whether prior to, on or as of, or after the
date of this Agreement. New Guarantor’s assumption of the Guaranty, as amended
by the terms hereof, on a joint and several basis with Existing Guarantor set
forth herein (i) is absolute, unconditional and is not subject to any defenses,
waivers, claims or offsets arising prior to the date of this Agreement, and (ii)
shall not be affected or impaired by any agreement, condition, statement or
representation of any person or entity other than any written agreement,
condition, statement or representation of Lender executed concurrently herewith
or after the date hereof. Without limiting the generality of the foregoing
assumption of the Guaranty by New Guarantor on a joint and several basis with
Existing Guarantor, New Guarantor, on the Effective Date, specifically ratifies,
reaffirms and confirms the obligations, warranties and representations of
“Guarantor” as set forth in the Guaranty, as amended by the terms hereof.

 

8.             Same Indebtedness; Priority of Liens Not Affected. This Agreement
and the execution of the other documents required to be executed in connection
herewith do not constitute the creation of a new debt or the extinguishment of
the debt evidenced by the Loan Documents, nor will they in any way affect or
impair the liens and security interests created by the Loan Documents except as
otherwise provided with respect to the Discharge.  The parties agree that the
lien and security interests created by the Loan Documents continue to be in full
force and effect, unaffected and unimpaired by this Agreement and that said
liens and security interests shall so continue in their perfection and priority
until the Obligations secured by the Loan Documents are fully discharged. 
Following the Discharge, Lender agrees to execute such documents reasonably
requested to effectuate the discharge of Lender’s security interest in the Cash
Collateral as provided hereby only.

 

9.             Release and Covenant Not to Sue. Each of Borrower, Existing
Guarantor and New Guarantor on behalf of itself and its affiliates, heirs,
successors and assigns (collectively, “Releasing Parties”), hereby releases and
forever discharges Lender, any trustee of the Loans, any servicer of the Loans,
each of their respective predecessors-in-interest and successors and assigns,
together with the officers, directors, partners, employees, investors,
certificate holders and agents of each of the foregoing (collectively, the
“Lender Parties”), from all debts, accountings, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
claims, damages, judgments, executions, actions, inactions, liabilities, demands
or causes of action of any nature, at law or in equity, known or unknown, which
such Releasing Party has or had  prior to and including the date hereof relating
in any manner whatsoever to matters arising out of: (a) the Loans, including,
without limitation, its funding, administration and servicing; (b) the Loan
Documents; (c) any reserve and/or escrow balances held by Lender or any
servicers of the Loans; or  (e) the Requested Actions.

 

7

 

 

10.           Indemnity. Borrower and each Guarantor,jointly and severally,
agree to reimburse, defend, indemnify and hold Lender Parties harmless from and
against any and all liabilities, claims, damages, penalties, reasonable
expenditures, losses or charges (including, but not limited to, all reasonable
legal fees and court costs), which may now or in the future be undertaken,
suffered, paid, awarded, assessed or otherwise incurred as a result of or
arising out of any fraudulent conduct of Borrower, Existing Guarantor or New
Guarantor in connection with this Agreement or of any breach of any of the
representations or warranties made in Section 2 in any material respect.

 

11.         Costs and Expenses. The following fees, costs and expenses charged
or incurred by Lender as a result of the Loans to Borrower in connection with 
the Requested Actions, this Agreement and the actions contemplated hereunder
shall be paid by the terms of the Payoff Letter (except as otherwise provided
herein): (i) reasonable attorney’s fees incurred by Lender’s counsel; (ii) all
out of pocket costs and expenses incurred by Lender, including but not limited
to, an amendment fee of US$2,500 (collectively, the “Costs and Expenses”). To
the extent that Borrower fails to satisfy any obligation under this Section 11,
Guarantor shall be liable for any and all Costs and Expenses.

 

12.          Notices. With respect to all notices or other written
communications hereunder, such notice or written communication shall be given in
writing, and shall be deemed effective upon delivery by a recognized next-day
courier service, pursuant to the Loan Agreement, as amended by this Agreement
to:

 

Name:

Gerber Finance Inc.

Address:

488 Madison Avenue, Suite 800

 

New York, New York 10022

Attention:

Gerald L. Joseph

Telephone:

(212) 888-3833

Facsimile:

(212) 888-1637

 

 

Name:

KBS Builders, Inc.

Address:

300 Park Street

 

South Paris, Maine 0428

Attention:

Dan Koch

Telephone:

(651) 235-6430

Facsimile:

(651) 704-1820

 

 

Name:

ATRM Holdings, Inc.

Address:

3050 Echo Lake Avenue, Suite 300

 

Mahtomedi, Minnesota 55155

Attention:

Dan Koch

Telephone:

(651) 235-6430

Facsimile:

(651) 704-1820

 

8

 

 

Name:

Digirad Corporation

Address:

1048 Industrial Court

 

Suwanee, GA 30024

Attention:

David Noble, Chief Financial Officer

Telephone:

(203) 489-9502

Facsimile:

(858) 726-1546

 

13.            Loan Documents. This Agreement and all other documents executed
in connection herewith shall each constitute a Loan Document for all purposes
under the Note, the Guaranty, the Subordination Agreement, the Loan Agreement
and the other Loan Documents. All references in each of the Loan Documents to
the Loan Agreement shall be deemed to be a reference to the Loan Agreement as
amended by this Agreement and as the same may be further amended, restated,
replaced, supplemented, renewed, extended or otherwise modified from time to
time. All references in each of the Loan Documents to the Loan Documents or to
any particular Loan Document shall be deemed to be a reference to such Loan
Documents as amended by this Agreement, and as the same may be further amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time. All references in the Loan Documents to a particular section of a
Loan Document shall be deemed to be a reference to the particular section of
such Loan Document as amended by this Agreement, and as the same may be further
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time.

 

14.          No Other Amendments. Except as expressly amended hereby, each Loan
Document shall remain in full force and effect in accordance with its terms and
provisions, without any waiver, amendment or modification of any provision
thereof.

 

15.           No Further Modifications.  This Agreement may not be amended,
modified or otherwise changed in any manner except by a writing executed by all
of the parties hereto.

 

16.         Severability. In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, such provision shall be deemed to have been
modified to the extent necessary to make it valid, legal and enforceable. The
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

17.           Successors and Assigns. This Agreement is binding on, and shall
inure to the benefit of the parties hereto, their administrators, executors, and
successors and assigns; provided, however, that Borrower and each Guarantor may
only assign its rights hereunder to the extent permitted in the Loan Documents.

 

18.           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
the conflict of laws provisions of said state.

 

19.           Entire Agreement. This Agreement constitutes all of the agreements
among the parties relating to the matters set forth herein and supersedes all
other prior or concurrent oral or written letters, agreements and understandings
with respect to the matters set forth herein.

 

20.           Counterparts. This Agreement may be signed in any number of
counterparts by the parties hereto, all of which taken together shall constitute
one and the same instrument.

 

9

 

 

21.     WAIVER OF TRIAL BY JURY.  BORROWER, GUARANTOR, AND LENDER EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THIS AGREEMENT, THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, GUARANTOR, AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER AND GUARANTOR.

 

[Signatures appear on the following pages]

 

10

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.

 

 

LENDER:

 

 

 

 

 

 

GERBER FINANCE, INC.

 

 

 

 

 

 

By:

/s/ Jennifer Palmer

 

 

 

Name: Jennifer Palmer

 

 

 

Title: President

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

KBS BUILDERS, INC.

 

 

 

 

 

 

By:

/s/ Daniel M. Koch

 

 

 

Name: Daniel M. Koch

 

 

 

Title: President

 

 

 

 

 

 

EXISTING GUARANTOR

 

 

 

 

 

 

ATRM HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Daniel M. Koch

 

 

 

Name: Daniel M. Koch

 

 

 

Title: President

 

 

 

 

 

 

NEW GUARANTOR

 

 

 

 

 

 

DIGIRAD CORPORATION

 

 

 

 

 

By:

Matthew G. Molchan

 

 

Name: Matthew G. Molchan

 

 

Title: President and Chief Executive Officer

 

 

[Signature Page to Consent and Acknowledgement Agreement and Twelfth Amendment
to Loan Agreement

 

11

 